I thoroughly agree that it would produce a great hardship to deprive the beneficiary of James Williams of the death benefit for which he, during the twenty-five years of his life, had made regular payments, and, since my associates, among the reasons given for the result reached, have found one to which I can subscribe, I have concurred in the decree rendered. But I cannot refrain from protesting against certain other statements made in the majority opinion since I feel that they do violence to well-established legal principles and since I sense the danger that, in the future, those statements may be relied upon as authority.
Let us first understand the fundamental facts.
Williams was a member of the local lodge. To it he paid his dues. The grand lodge issued the death benefit certificate and, in payment for that certificate, the local lodge, each month, remitted a certain portion of Williams' dues. The two lodges are separate legal entities. For about twenty-five years Williams paid his dues regularly to the local lodge, which, with the same regularity, paid to the grand lodge the portion required as payment for the benefit certificate. Then Williams found that he could not make payments, but the local lodge, probably feeling that he would not live for any great length of time, contracted with him that, if he would agree that on his death it would receive $100 out of his death benefit, it would pay all dues and assessments which, during the remainder of his life, he would otherwise have had to pay. It did not make these payments and, accordingly, when Williams died, the grand lodge refused to pay the amount called for by the death benefit certificate, taking the position that Williams was delinquent in his payments.
It is well established that, for the collecting of the "premiums", the local lodge was the agent of the grand lodge. Consequently, so long as Williams paid to the local lodge, in the manner contemplated, the amounts due to the grand lodge, it mattered not whether the local lodge remitted these amounts or not. But when Williams made with the local lodge any agreement for the payment of those dues in any manner other than that contemplated, he made the local lodge his agent, and then any failure on its part to carry out the agreement constituted a failure of his agent and not a failure of the agent of the grand lodge. This principle is so simple and so clear that I shall not even cite authorities except to say that I cannot find it possible to distinguish Centanni v. Southern Life  Health Insurance Company, 165 So. 330, decided by this court on January 27, 1936. There, as stated in the majority opinion in the case at bar, "an agent for an industrial life insurance company agreed to keep a certain policy in force in consideration of the payment to him, by the insured, of a certain quantity of alcohol and whiskey. This court held that the insurance agent had no authority to accept commodities or anything else but cash in the payment of premiums and that in doing so he became *Page 147 
the agent of the insured and upon his failure to pay the premiums the policy lapsed." My associates say:
"That case is not in point. In the first place, the local lodge did not accept any commodities in payment of the dues of Williams, but it made a business agreement with him under which it advanced him the money for the payment of his dues, taking security in the form of an assignment of his insurance policy for an amount which it deemed adequate to protect itself, * * *".
What possible distinction can lie in the fact that, in the one case, an agent agreed to accept "commodities" instead of cash, whereas here the agent agreed to accept an interest in the policy instead of cash.
Nor can there be found, in Knights of Pythias v. Withers,177 U.S. 260, 20 S.Ct. 611, 614, 44 L.Ed. 762, any authority for the suggestion that, in fact, there is no real distinction between a local lodge and a grand lodge. That case does not in any sense hold that a local lodge is the same as the grand lodge, but, in fact, seems to recognize that the one is a separate entity from the other. All that is there decided is that a grand lodge cannot designate a local lodge as its agent for the collection of dues and at the same time stipulate that payment to that agent shall not constitute payment to the principal unless the remittance is actually made to the principal. Note the following language:
"It is as if a creditor should instruct his debtor to pay his claim to a third person, and at the same time declare that such third person was not his agent to receive the money. It would scarcely be contended, however, that such payment would not be a good discharge of the debt, though the third person never accounted to the creditor; * * *".
Note, also — and particularly — the word "money". Surely the same result would not have been reached had the member, instead of paying money, paid in commodities, or by transferring an interest in a benefit certificate.
In the majority opinion the statement is made that Rucker v. Most Worshipful St. John's Grand Lodge, etc., La.App.,142 So. 283, is "a case which is on all fours with the one presently before us", and I concede that, at first reading, that case does seem to be identical. But a careful reading of that opinion shows clearly that the local lodge had established a sick benefit fund out of which the dues of sick members were paid and that that lodge receipted the book of the particular member and thereby assigned, from the cash fund which it then had on hand, the necessary amount for the payment of the dues of the member. Thus, in truth and in fact, the lodge actually had on hand cash which it should have taken from its sick benefit fund and which it should have remitted to the grand lodge. In other words, the agent, the local lodge, actually had cash for the payment of the member's dues. It merely failed to remit this cash.
It is true that in that case the court went further and said that it did not matter whether it had cash or not, so long as it receipted the member's book, but I cannot agree with that statement.
I have made the foregoing remarks merely to have it clearly appear that I do not concur in the view that an "agent" may be paid what is due his principal in any manner other than that stipulated for — here in cash. I do agree, however, that if the grand lodge had knowledge that this arrangement had been made, it was then its duty to notify Williams that the local lodge had been suspended, and that the amounts due by it for his account were not being remitted. Since my associates conclude from the record that the grand lodge had knowledge of this fact, I concur in the conclusion that, by not notifying the member (Williams), the grand lodge in effect made itself a party to the agreement with the local lodge and cannot be heard to say that the dues of Williams were not paid. Had the decree been based on this fact, I would have agreed fully and would not have found it necessary to set forth these reasons.
  I concur in the decree. *Page 148